Allowable Subject Matter
Claims 1-11 and 13-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Dural discloses a method for gain adjustment (Dural, paragraph [0072], setting LNA gain state to a different gain state; paragraph [0125], LNA gain state is set and LNA gain state for each tick is determined) in mobility measurements of a user equipment (UE) (Dural, paragraph [0061], measurements to assist in LTE cell search), the method comprising: 
selecting a signal stream of a plurality of signal streams received from a plurality of radio cells for mobility measurements (Dural, paragraph [0055], recover spatial streams destined for the UE; paragraph [0061], measurements to assist in LTE cell search); 
performing a mobility measurement (Dural, paragraph [0061], measurements to assist in LTE cell search) on the selected signal stream (Dural, paragraph [0042], different streams of data; paragraph [0055], recover spatial streams destined for the UE) based on a given gain (Dural, paragraph [0125], data samples are captured using LNA gain setting); 
determining a gain update of the selected signal stream based on a received signal strength measurement of the selected signal stream (Dural, paragraph [0072], setting LNA gain state to a different gain state based on calculations; paragraph [0125], LNA gain state for each tick is determined based on energy measurement for that tick); and 
initiating a recovery of the mobility measurement based on the gain update (Dural, paragraph [0128], if there is no valid LNA state where no saturation/lost signal in the noise floor is possible, recapture the signal).



Independent claims 18 and 22 is allowable for substantially the same reasons as claim 1.
Dependent claims 2-11, 13-17, 19-21 and 23-25 are allowable for at least the reasons stated with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466